VOLUNTARY RESIGNATION FROM POLICE PENSION SYSTEM — PROHIBITED FROM REJOINING AFTER AGE 35 A policeman over 35 years of age who voluntarily resigns from the police department and voluntarily withdraws from the city's police pension or retirement system, may not rejoin the city's police pension and retirement system.  The Attorney General has had under consideration your letter of January 20, 1971, in which you ask: May a person over 35 years old who voluntarily resigned from the Del City Police Department and withdrew from the City's police pension and retirement system, now rejoin the pension and retirement system? Title 11 O.S. 541x [11-541x] (1970) provides in part: "All persons employed as police officers. . .shall be entitled to participate in the city and town pension system established under this Act upon initial employment provided such persons are of good moral character. . .that the person employed as a police officer first pass the requirements of a physical — medical examination pertaining to age. . .Provided further that police officers in no instance shall be less than 21 nor more than 35 years of age when accepted for pension plan membership. . .Police officers who withdraw from participation in police pension plans and remain in police service shall not be eligible to rejoin at a later time." In a previous Attorney General Opinion No. 69-360, it was held that: .  "A police officer over forty (40) years of age, employed since April 17, 1969, is not eligible to participate in the police pension or retirement plan of a city, established pursuant to 11 O.S. 1969 Supp., 541 [11-541] to 11 O.S. 541x [11-541x]." In the case of City of Bristow ex rel, Hedges v. Grooln, 194 Okl. 384,151 P.2d 936 (1944) the Court stated: "The cardinal rule of statutory construction is to ascertain the intention of the Legislature, and this should ordinarily be done by a consideration of the language of the statute." From an examination of 541x supra, it seems clear that it was the Legislative intent to prohibit police officers over 35 years old from joining the pension plan.  It is therefore the opinion of the Attorney General that a person over 35 years old who voluntarily resigns from the Del City Police Department and voluntarily withdraws from the City's police pension and retirement system, may not rejoin the City's police pension and retirement system.  (Paul C. Duncan) ** SEE: OPINION NO. 76-289 (1976) **